On September 8,1997, it was the judgment of the Court that Neil Hart be and Neil Hart is hereby sentenced to a term of forty (40) years in the Montana State Prison in Deer Lodge, Montana, with 20 years suspended. The Court having heard the defendant’s petition for home arrest and upon consideration of the medical evidence presented, the Court finds that home arrest for six months is desirable in lieu of a sentence of imprisonment in the state prison. For the first six months of his sentence, the defendant will be confined to home arrest at his expense which will be supervised by the Department of Corrections Probation and Parole Office pursuant to Section 46-18-1001 and Section 46-18-1002, MCA. The home arrest program will be responsible for monitoring the defendant’s strict compliance with home arrest, and any violations will be reported to the Department of Corrections. The Department shall immediately report any violations to the Court. The defendant shall be confined to his home at all times except for undergoing medical treatment. The defendant shall be responsible for all his expenses, including the medical care expenses. The time spent in home arrest shall be credited against the term of imprisonment imposed.
On October 16, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by attorney Tom Winsor. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to twenty (20) years in Montana State Prison with ten (10) years suspended. It is the recommendation of the Sentence Review Division that Neil Hart be tested for cancer.
Reasons for the amendment are because of the defendant’s medical condition.
Done in open Court this 16th day of October, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard Phillips
The Sentence Review Board wishes to thank attorney Tom Winsor for representing Neil M. Hart in this matter.